On August 26,2005, for violation of the conditions of a suspended sentence, the defendant was sentenced to the following: Count V: Seven (7) years in the Montana State Prison, for the offense of Criminal Endangerment, a felony; and Count VI: Seven (7) years in the Montana State Prison, for the offense of Bail Jumping, a felony. The Sentences shall run concurrently with each other but consecutively with Cause No. DC-04-132.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rob Henry. The state was represented by Karen Townsend, who appeared by videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*11DATED this 17th day of March, 2006.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive. ”(§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed and remanded to district court for purposes of clarifying and correcting the sentences in Cause Nos. DC-95-11453 and DC-04-132 to run either concurrently or consecutively.
Done in open Court this 7th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.